Exhibit 10.7

 

 [b3.jpg]





  



 
 

--------------------------------------------------------------------------------

 

 

 [b1.jpg]





 



Table of Contents

 

Introduction 

 3

 

 

Persons Covered 

 3

 

 

Policy – Scope of Coverage  

 3

 

 



Responsible Party: Admin / Sam Jimenez

Board Approved: December 20, 2016 

2

--------------------------------------------------------------------------------

 

 

 [b1.jpg]

   





 



Introduction

  

Bank of Commerce Holdings (the “Company”) has not historically maintained any
policy or guidelines regarding the pledging of Company common stock owned by its
directors or executive officers. The board of directors of the Company is aware,
as disclosed in the Company’s annual meeting proxy statement, that a limited
amount of Company common stock has been pledged as collateral by certain
directors and executive officers of the Company. Although the Board does not
view the pledging of Company common stock as problematic in and of itself,
excessive pledging activity could in the future be an issue. Additionally, the
practice is negatively viewed by certain proxy advisory firms. The Board also
desires to clarify the Company’s positon with respect to margin accounts in this
Policy. Accordingly, the Board hereby adopts this Anti-Pledging and Margin
Account Policy (“Policy”).

 

 

Persons Covered 

  

This Policy applies to (i) members of the Company’s board of directors, and (ii)
the Company’s executive officers who are required to file reports pursuant to
Section 16 of the Securities Exchange Act of 1934 (collectively, the “Covered
Persons”).

 

 

Policy – Scope of Coverage

  

Covered Persons are prohibited from pledging Company common stock or holding
Company common stock in margin accounts, since securities held in a margin
account may be sold by the broker without the customer’s consent if the customer
fails to make a margin call and any such margin sale may occur at a time when
the pledgor is aware of material nonpublic information or otherwise is not
permitted to trade in Company securities. This Policy shall have no effect on
any pledges of Company common stock by a Covered Person that has been made prior
to the effective date of the Policy, except that (i) no such existing pledges
may be increased in amount subsequent to the effective date of this Policy, (ii)
no pledges, including pledges made prior to the effective date of this Policy,
shall be permitted after December 31, 2018, and (iii) all such pledges must be
ended by December 31, 2018, in any event.

 

 

 

Responsible Party: Admin / Sam Jimenez

Board Approved: December 20, 2016

3